          Case 6:20-cr-00259-AA        Document 2      Filed 07/23/20     Page 1 of 2
                                                         ~l~
                                                     FiLE~JUL "20 O7:O6USDC·0RE




                            UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

                                      EUGENE DIVISION


UNITED STATES OF AMERICA                            6:20-cr- ~ .. AA

               v.                                   INDICTMENT

DALLAS BRADLEY-OLSON,                               18 U.S.C. § 922(g)(l)

               Defendant.                           Forfeiture Allegation

)




                               THE GRAND JURY CHARGES:

                                           COUNTl
                               (Felon in Possession of a Firearni)
                                    (18 U.S.C. § 922(g)(l))

       On or about April 4, 2020, in the District of Oregon, defendant DALLAS BRADLEY-

OLSON, knowing that he had been previously convicted of a crime punishable by imprisonment

for a term exceeding one year, specifically:

       (1) Burglary.I, in the Circuit Court of the State of Oregon for the County of Coos, Case

           Number 11CR1472, on or about December 2, 2012; and,

      . (2) Burglary II, in the Circuit Court of the State of Oregon for the County of Coos, Case

           Number 12CR1193, on or about November 12, 2013;

did knowingly and unlawfully possess the following firearms,


Indictment                                                                                   Page 1
                                                                                    Revised April 20 I 8
         Case 6:20-cr-00259-AA         Document 2       Filed 07/23/20     Page 2 of 2




       (1) a .22 Colt pistol, Government Model; and,

       (2) a .22 Winchester rifle, Model 69A;

which had previously been shipped or transported in interstate or foreign commerce;

       In violation of Title 18, United States Code, Section 922(g)(l ).

                                FORFEITURE ALLEGATION

       Upon conviction of the offense in Count 1, defendant shall forfeit to the United States

pursuant to_18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c), the firearms listed in Count 1, and three

rounds of .22 ammunition.

       Dated: July 23, 2020

                                                     Respectfully submitted,

                                                     BILLY J. WILLIAMS
                                                     United States Attorney



                                                      ~~
                                                     JEFF~ET
                                                     Assistant United States Attorney




Indictment                                                                                Page2
